        

Exhibit 10.8
KAYAK SOFTWARE CORPORATION
2012 EQUITY INCENTIVE PLAN
(as assumed by priceline.com Incorporated on May 21, 2013 and as
amended and restated as of February 7, 2014)


1.
Purpose

This Plan is intended to encourage ownership of Stock by employees, consultants
and directors of the Company and its Affiliates and to provide additional
incentive for them to promote the success of the Company’s business through the
grant of Awards of or pertaining to shares of Stock. If the Company obtains
stockholder approval of the Plan, the Plan is intended to be an incentive stock
option plan within the meaning of Section 422 of the Code, but not all Awards
are required to be Incentive Options. This Plan is hereby amended and restated
as of February 7, 2014 to reflect its prior assumption by priceline.com
Incorporated (the “Company”) pursuant to the terms of the Agreement and Plan of
Merger by and among KAYAK Software Corporation, the Company, and Produce Merger
Sub, Inc., dated as of November 8, 2012 (the “Merger Agreement”), and to reflect
changes to certain terms of the Plan authorized by the Board.


2.
Definitions

As used in the Plan, the following terms shall have the respective meanings set
out below, unless the context clearly requires otherwise:


2.1.    Accelerate, Accelerated, and Acceleration, means: (a) when used with
respect to a Stock Right, that as of the time of reference the Stock Right will
become exercisable with respect to some or all of the shares of Stock for which
it was not then otherwise exercisable by its terms; (b) when used with respect
to Restricted Stock or Restricted Stock Units, that the Risk of Forfeiture
otherwise applicable to the Restricted Stock or Restricted Stock Units shall
expire with respect to some or all of the shares of Restricted Stock or
Restricted Stock Units then still otherwise subject to the Risk of Forfeiture;
and (c) when used with respect to Performance Share Units, that the applicable
Performance Goals or other business objectives shall be deemed to have been met
as to some or all of the Performance Share Units.
2.2.    Affiliate means an affiliate of the Company, as defined in Rule 12b-2
promulgated under Section 12 of the Exchange Act.
2.3.    Agreement means an agreement between the Company and the recipient of an
Award, or other notice of grant of an Award, setting forth the terms and
conditions of the Award.
2.4.    Award means any grant or sale pursuant to the Plan of Options, Stock
Appreciation Rights, Performance Share Units, Restricted Stock, Restricted Stock
Units, or Stock Grants.
2.5.    Beneficial Owner has the meaning set forth in Rule 13d-3 under the
Exchange Act.
2.6.    Board means the Company’s Board of Directors.

 

--------------------------------------------------------------------------------




2.7.    Cause means (0) for Awards granted prior to May 21, 2013, with respect
to a Participant, any one or more of the following: (i) failure or refusal to
perform the Participant’s reasonably assigned duties to the Company or a
Subsidiary; (ii) material breach of any employment agreement, any consulting or
services agreement, any non-disclosure or non-competition agreement or any other
agreement between the Participant and the Company (or a Subsidiary) relating to
the Participant’s employment or other association with the Company and its
Affiliates; (iii) embezzlement, misappropriation of assets or property (tangible
or intangible) of the Company; (iv) gross negligence, misconduct, neglect of
duties, theft, dishonesty or fraud with respect to the Company or a Subsidiary,
or breach of fiduciary duty to the Company or a Subsidiary; or (v) the
indictment or conviction of a felony, or any crime involving moral turpitude,
including a plea of guilty or nolo contendre. Notwithstanding the foregoing, if
the Participant and the Company or an Affiliate have entered into an employment,
consulting or services agreement that defines the term “Cause” (or a similar
term), such definition shall govern for purposes of determining whether the
Participant has been terminated for Cause for purposes of the Plan. The
determination of Cause shall be made by the Committee, in its sole discretion;
and
(a)    for Awards granted on or after May 21, 2013, (i) the willful and
continued failure by the Participant substantially to perform his or her duties
and obligations to the Company or a Subsidiary (other than any such failure
resulting from his or her incapacity due to physical or mental illness); (ii)
the willful engaging by the Participant in misconduct which is materially
injurious to the Company or a Subsidiary; (iii) the commission by the
Participant of a felony; or (iv) the commission by the Participant of a crime
against the Company or a Subsidiary which is materially injurious to the
Company. For purposes of this Section 2.7(b), no act, or failure to act, on a
Participant’s part shall be considered “willful” unless done, or omitted to be
done, by the Participant in bad faith and without reasonable belief that his or
her action or omission was in the best interest of the Company or a Subsidiary.
Determination of Cause shall be made by the Committee in its sole discretion.
2.8.    Change in Control means the occurrence of any of the following with
respect to Awards granted on or after May 21, 2013:
(a)    any Person is or becomes the Beneficial Owner, directly or indirectly, of
securities of the Company representing thirty-five percent (35%) or more of the
combined voting power of the Company’s then outstanding securities eligible to
vote for the election of the Board (the “Company Voting Securities”); provided,
however, that the event described in this Section 2.8.(a) shall not be deemed to
be a Change in Control if such event results from the acquisition of Company
Voting Securities pursuant to a Non-Qualifying Transaction (as defined in
Section 2.8.(c));
(b)    individuals who, on the Grant Date, constitute the Board (the “Incumbent
Directors”) cease for any reason to constitute at least a majority of the Board;
provided, however, that any person becoming a director subsequent to the Grant
Date, whose election or nomination for election was approved (either by a
specific vote or by approval of the proxy statement of the Company in which such
person is named as a nominee for director, without written objection to such
nomination) by a vote of at least two-thirds of the directors who were, as of
the date of such

-2-

--------------------------------------------------------------------------------




approval, Incumbent Directors, shall be an Incumbent Director; provided,
further, that no individual initially appointed, elected or nominated as a
director of the Company as a result of an actual or threatened election contest
with respect to the election or removal of directors or as a result of any other
actual or threatened solicitation of proxies or consents by or on behalf of any
person other than the Board shall be deemed to be an Incumbent Director;
(c)    the consummation of a merger, consolidation, statutory share exchange or
similar form of corporate transaction involving (i) the Company or (ii) any of
its wholly owned subsidiaries pursuant to which, in the case of this clause
(ii), Company Voting Securities are issued or issuable (any event described in
the immediately preceding clause (i) or (ii), a “Reorganization”) or the sale or
other disposition of all or substantially all of the assets of the Company to an
entity that is not an Affiliate of the Company (a “Sale”), unless immediately
following such Reorganization or Sale: (A) more than 50% of the total voting
power (in respect of the election of directors, or similar officials in the case
of an entity other than a corporation) of (x) the Company (or, if the Company
ceases to exist, the entity resulting from such Reorganization), or, in the case
of a Sale, the entity which has acquired all or substantially all of the assets
of the Company (in either case, the “Surviving Entity”), or (y) if applicable,
the ultimate parent entity that directly or indirectly has Beneficial Ownership
of more than 50% of the total voting power (in respect of the election of
directors, or similar officials in the case of an entity other than a
corporation) of the Surviving Entity (the “Parent Entity”), is represented by
Company Voting Securities that were outstanding immediately prior to such
Reorganization or Sale (or, if applicable, is represented by shares into which
such Company Voting Securities were converted pursuant to such Reorganization or
Sale), (B) no Person is or becomes the Beneficial Owner, directly or indirectly,
of 35% or more of the total voting power (in respect of the election of
directors, or similar officials in the case of an entity other than a
corporation) of the outstanding voting securities of the Parent Entity (or, if
there is no Parent Entity, the Surviving Entity) and (C) at least a majority of
the members of the board of directors (or similar officials in the case of an
entity other than a corporation) of the Parent Entity (or, if there is no Parent
Entity, the Surviving Entity) following the consummation of the Reorganization
or Sale were, at the time of the approval by the Board of the execution of the
initial agreement providing for such Reorganization or Sale, Incumbent Directors
(any Reorganization or Sale which satisfies all of the criteria specified in
(A), (B) and (C) above being deemed to be a “Non-Qualifying Transaction”); or
(d)    the stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company.
Notwithstanding the foregoing, if any Person becomes the Beneficial Owner,
directly or indirectly, of 35% or more of the combined voting power of Company
Voting Securities solely as a result of the acquisition of Company Voting
Securities by the Company which reduces the number of Company Voting Securities
outstanding, such increased amount shall be deemed not to result in a Change in
Control; provided, however, that if such Person subsequently becomes the
Beneficial Owner, directly or indirectly, of additional Company Voting
Securities that increases the percentage of outstanding Company Voting
Securities Beneficially Owned by such Person to a percentage equal to or greater
than 35, a Change in Control of the Company shall then be deemed to occur.

-3-

--------------------------------------------------------------------------------




2.9.    Change of Control means the occurrence of any of the following with
respect to Awards granted prior to May 21, 2013:
(a)    a Transaction, unless securities possessing more than 50% of the total
combined voting power of the survivor’s or acquiror’s outstanding securities (or
the securities of any parent thereof) are held by a person or persons who held
securities possessing more than 50% of the total combined voting power of the
Company’s outstanding securities immediately prior to that transaction, or
(b)    any person or group of persons (within the meaning of Section 13(d)(3) of
the Exchange Act) directly or indirectly acquires, including but not limited to
by means of a merger or consolidation, beneficial ownership (determined pursuant
to Securities and Exchange Commission Rule 13d-3 promulgated under the said
Exchange Act) of securities possessing more than 50% of the total combined
voting power of the Company’s outstanding securities, unless acquired pursuant
to a tender or exchange offer made directly to the Company’s stockholders that
the Board recommends such stockholders accept, other than (i) the Company or an
Affiliate, (ii) an employee benefit plan of the Company or any of its
Affiliates, (iii) a trustee or other fiduciary holding securities under an
employee benefit plan of the Company or any of its Affiliates, or (iv) an
underwriter temporarily holding securities pursuant to an offering of such
securities, or
(c)    over a period of twenty-four (24) consecutive months or less there is a
change in the composition of the Board such that a majority of the Board members
(rounded up to the next whole number, if a fraction) ceases, by reason of one or
more proxy contests for the election of Board members, to be composed of
individuals who either (i) have been Board members continuously since the
beginning of that period, or (ii) have been elected or nominated for election as
Board members during such period by at least a majority of the Board members
described in the preceding clause (i) who were still in office at the time that
election or nomination was approved by the Board; or
(d)    a majority of the Board votes in favor of a decision that a Change of
Control has occurred.
Notwithstanding the foregoing, no Transaction or other event described in (a),
(b), (c) or (d) above shall constitute a “Change of Control” for purposes of any
Award which is subject to Section 409A of the Code and under which a “Change of
Control” is a payment event, unless either such Transaction or event is also a
change of control event within the meaning of Treas. Reg. § 1.409A-3(i)(5) or
the Committee determines such a change of control event is not required to
assure the Award’s continued compliance with Section 409A of the Code.


2.10.    Class A Common Stock means the Class A Common Stock, par value $0.001
per share, of KAYAK Software Corporation prior to KAYAK Software Corporation’s
merger with the Company.
2.11.    Class B Common Stock means the Class B Common Stock, par value $0.001
per share, of KAYAK Software Corporation prior to KAYAK Software Corporation’s
merger with the Company.

-4-

--------------------------------------------------------------------------------




2.12.    Code means the Internal Revenue Code of 1986, as amended from time to
time, or any successor statute thereto, and any regulations issued from time to
time thereunder.
2.13.    Committee means the Compensation Committee of the Board, which in
general is responsible for the administration of the Plan, as provided in
Section 5 of this Plan. For any period during which no such committee is in
existence “Committee” shall mean the Board and all authority and responsibility
assigned to the Committee under the Plan shall be exercised, if at all, by the
Board.
2.14.    Company means priceline.com Incorporated, a corporation organized under
the laws of Delaware, or any assign or successor thereto as provided in Section
21 hereof.
2.15.    Effective Date means July 25, 2012, which is the date on which KAYAK
Software Corporation first sold shares of its Class A Common Stock to the
underwriters pursuant to KAYAK Software Corporation’s initial public offering.
2.16.    Exchange Act means the U.S. Securities Exchange Act of 1934, as amended
and in effect from time to time.
2.17.    Fair Market Value of a share of Stock as of a particular date shall
mean the closing sales price per share of Stock on the national securities
exchange on which the Stock is principally traded, for the last preceding date
on which there was a sale of such Stock on such exchange.
2.18.    Fiscal Year means each fiscal year of the Company, as established from
time to time by the Board.
2.19.    Good Reason means, with respect to Awards granted prior to May 21,
2013, in connection with a Participant’s termination of his or her employment or
other association with the Company and its Affiliates, such termination
occurring within thirty (30) days after any of the following events: (i) mutual
written agreement by a Participant and the Board that Good Reason exists; (ii) a
material violation by the Company of its employment, consulting or services
agreement with the Participant that continues uncured for a period of thirty
(30) days after notice thereof by the Participant; (iii) if such Participant is
an executive officer of the Company, demotion of the Participant, without the
Participant’s prior consent, to a position that does not include significant
managerial responsibilities; (iv) reduction in the Participant’s base salary,
other than in connection with, and substantially proportionate to, a general
salary reduction program that applies to the Company’s similar class of officers
or employees; or (v) a relocation of the Company that requires the Participant
to commute to an office that is more than sixty (60) miles away from the
Participant’s then current place of employment. Notwithstanding the foregoing,
if the Participant and the Company or an Affiliate have entered into an
employment, consulting or services agreement that defines the term “Good Reason”
(or a similar term), such definition shall govern for purposes of determining
whether the Participant has been terminated for Good Reason for purposes of the
Plan. The determination of Good Reason shall be made by the Committee, in its
sole discretion.

-5-

--------------------------------------------------------------------------------




2.20.    Grant Date means (a) for Options granted prior to May 21, 2013, the
date as of which an Option is granted, as determined under Section 7.1(a), and
(b) for Awards granted on or after May 21, 2013, the date on which an Award is
granted.
2.21.    Incentive Option means an Option which by its terms is to be treated as
an “incentive stock option” within the meaning of Section 422 of the Code.
2.22.    Initial Award means, with respect to any Participant, an Award made
prior to May 21, 2013 under the Plan to such Participant if, and only if, prior
to the grant of such Award such Participant had not previously been granted (i)
an Award under this Plan, (ii) an “Award” under KAYAK Software Corporation’s
2005 Equity Incentive Plan (as the same has been in effect at any time,
including as amended, and as amended and restated, from time to time) and/or
(iii) an “Award” under KAYAK Software Corporation’s 2004 Stock Incentive Plan
(as the same has been in effect at any time, including as amended from time to
time).
2.23.    Market Value means the value of a share of Stock on a particular date
determined by such methods or procedures as may be established by the Committee.
Unless otherwise determined by the Committee, the Market Value of Stock as of
any date is the closing price for the Stock as reported on the NASDAQ Global
Select Market (or on any other national securities exchange on which the Stock
is then listed) for that date or, if no closing price is reported for that date,
the closing price on the next preceding date for which a closing price was
reported.
2.24.    Nonstatutory Option means any Option that is not an Incentive Option.
2.25.    Option means an option to purchase shares of Stock.
2.26.    Optionee means an eligible individual to whom an Option shall have been
granted under the Plan.
2.27.    Participant means any holder of an outstanding Award under the Plan.
2.28.    Performance Criteria and Performance Goals have the meanings given such
terms in Section 7.7(f).
2.29.    Performance Period means the one or more periods of time, which may be
of varying and overlapping durations, selected by the Committee, over which the
attainment of one or more Performance Goals or other business objectives will be
measured for purposes of determining a Participant’s right to, and the payment
of, a Performance Share Unit.
2.30.    Performance Share Unit means a right granted to a Participant under
Section 7.5, to receive cash, Stock or other Awards, the payment of which is
contingent on achieving Performance Goals or other business objectives
established by the Committee.
2.31.    Person has the meaning set forth in Section 3(a)(9) of the Exchange
Act, as modified and used in Sections 13(d) and 14(d) thereof, except that such
term shall not include (a) the Company or any Subsidiary, (b) a trustee or other
fiduciary holding securities under an employee benefit plan (or related trust)
sponsored or maintained by the Company or any Subsidiary, (c) an underwriter

-6-

--------------------------------------------------------------------------------




temporarily holding securities pursuant to an offering of such securities, (d) a
corporation or other entity owned, directly or indirectly, by the stockholders
of the Company in substantially the same proportions as their ownership of
shares of Stock, or (e) the Participant or any group of persons including the
Participant, or any entity controlled by the Participant or any group of persons
including the Participant; provided the Participant is an executive officer,
director or more than 10% owner of Stock.
2.32.    Plan means this 2012 Equity Incentive Plan, as adopted by the Company
and as amended from time to time, and including any attachments or addenda
hereto.
2.33.    Qualified Performance-Based Awards means Awards to persons who are or
become covered employees within the meaning of Section 162(m) of the Code and
which are intended to or at grant would qualify as “performance-based
compensation” under Section 162(m) of the Code.
2.34.    Restricted Stock means a grant or sale of shares of Stock to a
Participant subject to a Risk of Forfeiture.
2.35.    Restricted Stock Units means rights to receive shares of Stock at the
close of a Restriction Period, subject to a Risk of Forfeiture.
2.36.    Restriction Period means the period of time, established by the
Committee in connection with an Award of Restricted Stock or Restricted Stock
Units, during which the shares of Restricted Stock or Restricted Stock Units are
subject to a Risk of Forfeiture described in the applicable Agreement.
2.37.    Risk of Forfeiture means a limitation on the right of the Participant
to retain Restricted Stock or Restricted Stock Units, including a right of the
Company to reacquire shares of Restricted Stock at less than its then Market
Value or Fair Market Value, whichever applies, arising because of the occurrence
or non-occurrence of specified events or conditions.
2.38.    Stock means shares of the common stock, par value $0.008 per share, of
the Company.
2.39.    Stock Appreciation Right means a right to receive any excess in the
Market Value or Fair Market Value, whichever applies, of shares of Stock (except
as otherwise provided in Section 7.2(c)) over a specified exercise price.
2.40.    Stock Grant means the grant of shares of Stock not subject to
restrictions or other forfeiture conditions.
2.41.    Stock Right means an Award in the form of an Option or a Stock
Appreciation Right.
2.42.    Stockholders’ Agreement means any agreement by and among the holders of
at least a majority of the outstanding voting securities of the Company and
setting forth, among other provisions, restrictions upon the transfer of shares
of Stock or on the exercise of rights appurtenant thereto (including but not
limited to, voting rights).

-7-

--------------------------------------------------------------------------------




2.43.    Subsidiary means any corporation, company or other entity in an
unbroken chain of corporations (or other entities) beginning with the Company
if, at the time of granting of an Award, each of the corporations or other
entities (other than the last corporation or other entity in the unbroken chain)
owns stock (or other ownership interests) possessing 50% or more of the total
combined voting power of all classes of stock (or other ownership interests) in
one of the other corporations (or other entities) in the chain.
2.44.    Ten Percent Owner means a person who owns, or is deemed within the
meaning of Section 422(b)(6) of the Code to own, stock possessing more than 10%
of the total combined voting power of all classes of stock of the Company (or
any parent or subsidiary corporations of the Company, as defined in Sections
424(e) and (f), respectively, of the Code). Whether a person is a Ten Percent
Owner shall be determined with respect to an Option based on the facts existing
immediately prior to the Grant Date of the Option.
2.45.    Transaction means (a) any merger or consolidation of the Company with
or into another entity as a result of which the Stock of the Company is
converted into or exchanged for the right to receive cash, securities or other
property or is cancelled, (b) any sale or exchange of all of the Stock of the
Company for cash, securities or other property, (c) any sale, transfer, or other
disposition of all or substantially all of the Company’s assets to one or more
other persons in a single transaction or series of related transactions, or (d)
any liquidation or dissolution of the Company.
3.
Term of the Plan

Unless the Plan shall have been earlier terminated by the Board, Awards may be
granted under this Plan at any time in the period commencing on the date of
approval of the Plan by the Board of Directors of KAYAK Software Corporation and
ending immediately prior to the tenth anniversary of the Effective Date. Awards
granted pursuant to the Plan within that period shall not expire solely by
reason of the termination of the Plan.


4.
Stock Subject to the Plan

4.1.    Stock Subject to the Plan. At no time shall the number of shares of
Stock issued pursuant to or subject to Awards (including Incentive Options
granted prior to May 21, 2013) granted under the Plan exceed 61,972 shares of
Stock (including shares of Class A Common Stock and Class B Common Stock issued
prior to May 21, 2013 as adjusted by the conversion ratio set forth in the
Merger Agreement); provided, however, that in no event (other than as
contemplated by the immediately following proviso) shall the maximum aggregate
number of shares of Stock exceed 61,972; and provided, further, that such
maximum number of shares of Stock shall be subject to the other provisions of
this Section 4 and to the provisions of Section 8 of the Plan.
4.2.    Lapsed Awards. For purposes of applying the foregoing limitation,
settlement of any Award shall not count against the foregoing limitations except
to the extent settled in the form of Stock and, without limiting the generality
of the foregoing:

-8-

--------------------------------------------------------------------------------




(a)    if any Option or Stock-settled Stock Appreciation Right expires,
terminates, or is cancelled for any reason without having been exercised in
full, or if any other Award is forfeited by the recipient or repurchased at less
than its Market Value as a means of effecting a forfeiture, the shares of Stock
not purchased by the Optionee or which are forfeited by the recipient or
repurchased shall again be available for Awards to be granted under the Plan;
(b)    if any Option is exercised by delivering previously owned shares of Stock
in payment of the exercise price therefor, the number of shares delivered shall
be considered to have been issued pursuant to an Award granted under the Plan;
and
(c)    any shares of Stock either tendered or withheld in satisfaction of tax
withholding obligations of the Company or an Affiliate shall not again be
available for issuance under the Plan.
None of the foregoing provisions or the adjustment provisions of Section 8 shall
apply in determining the maximum number of shares of Stock issued pursuant to or
subject to outstanding Incentive Options unless consistent with the provisions
of Section 422 of the Code, however. Shares of Stock issued pursuant to the Plan
may be either authorized but unissued shares or shares held by the Company in
its treasury.


5.
Administration

The Plan shall be administered by the Committee; provided, however, that at any
time and on any one or more occasions the Board may itself exercise any of the
powers and responsibilities assigned the Committee under the Plan and when so
acting shall have the benefit of all of the provisions of the Plan pertaining to
the Committee’s exercise of its authorities hereunder; and provided further,
however, that the Committee may delegate to an executive officer or officers the
authority to grant Awards hereunder to employees who are not officers, and to
consultants, in accordance with such guidelines as the Committee shall set forth
at any time or from time to time. Subject to the provisions of the Plan, the
Committee shall have complete authority, in its discretion, to make or to select
the manner of making all determinations with respect to each Award to be granted
by the Company under the Plan including the employee, consultant or director to
receive the Award and the form of Award. In making such determinations, the
Committee may take into account the nature of the services rendered by the
respective employees, consultants, and directors, their present and potential
contributions to the success of the Company and its Affiliates, and such other
factors as the Committee in its discretion shall deem relevant. Subject to the
provisions of the Plan, the Committee shall also have complete authority to
interpret the Plan, to prescribe, amend and rescind rules and regulations
relating to it, to determine the terms and provisions of the respective
Agreements (which need not be identical), and to make all other determinations
necessary or advisable for the administration of the Plan. The Committee’s
determinations made in good faith on matters referred to in the Plan shall be
final, binding and conclusive on all persons having or claiming any interest
under the Plan or an Award made pursuant hereto.



-9-

--------------------------------------------------------------------------------




6.
Authorization of Grants

6.1.    Eligibility. The Committee may grant from time to time and at any time
prior to the termination of the Plan one or more Awards, either alone or in
combination with any other Awards, to (a) any employee of KAYAK Software
Corporation or one of its subsidiaries as of May 21, 2013, or (b) an employee of
the Company or any of its Affiliates who is hired by the Company or such
Affiliate on or after May 21, 2013; provided that prior to May 21, 2013, Awards
could be granted to consultants of KAYAK Software Corporation or any of its
subsidiaries or to any nonemployee member of the Board of Directors of KAYAK
Software Corporation or any member of any board of directors (or similar
governing authority) of any Subsidiary of KAYAK Software Corporation. However,
if the Company obtains stockholder approval of the Plan and subject to the
previous sentence, only employees of the Company, and of any parent or
subsidiary corporations of the Company, as defined in Sections 424(e) and (f),
respectively, of the Code, shall be eligible for the grant of an Incentive
Option.
6.2.    General Terms of Awards. Each grant of an Award shall be subject to all
applicable terms and conditions of the Plan (including, but not limited to, any
specific terms and conditions applicable to that type of Award set out in the
following Section), and such other terms and conditions, not inconsistent with
the terms of the Plan, as the Committee may prescribe. No prospective
Participant shall have any rights with respect to an Award, unless and until
such Participant shall have complied with the applicable terms and conditions of
such Award (including if applicable delivering a fully executed copy of any
agreement evidencing an Award to the Company).
6.3.    Effect of Termination of Employment, Etc. Unless the Committee shall
provide otherwise with respect to any Award, if the Participant’s employment or
other association with the Company and its Affiliates ends for any reason,
including because of an Affiliate ceasing to be an Affiliate, (a) any
outstanding Stock Right of the Participant shall cease to be exercisable in any
respect not later than 90 days following that event and, for the period it
remains exercisable following that event, shall be exercisable only to the
extent exercisable at the date of that event, and (b) any other outstanding
Award of the Participant shall be forfeited or otherwise subject to return to or
repurchase by the Company on the terms specified in the applicable Agreement.
Cessation of the performance of services in one capacity, for example, as an
employee, shall not result in termination of an Award while the Participant
continues to perform services in another capacity, for example as a director.
Military or sick leave or other bona fide leave shall not be deemed a
termination of employment or other association, provided that it does not exceed
the longer of ninety (90) days or the period during which the absent
Participant’s reemployment rights, if any, are guaranteed by statute or by
contract. To the extent consistent with applicable law, the Committee may
provide that Awards continue to vest for some or all of the period of any such
leave, or that their vesting shall be tolled during any such leave and only
recommence upon the Participant’s return from leave, if ever.
6.4.    Non-Transferability of Awards. Except as otherwise provided in this
Section 6.4, Awards shall not be transferable, and no Award or interest therein
may be sold, transferred, pledged, assigned, or otherwise alienated or
hypothecated, other than by will or by the laws of descent and distribution. All
of a Participant’s rights in any Award may be exercised during the life of the

-10-

--------------------------------------------------------------------------------




Participant only by the Participant or the Participant’s legal representative.
However, the Committee may, at or after the grant of an Award of a Nonstatutory
Option, or shares of Restricted Stock, provide that such Award may be
transferred by the recipient to a family member; provided, however, that any
such transfer is without payment of any consideration whatsoever and that no
transfer shall be valid unless first approved by the Committee, acting in its
sole discretion. For this purpose, “family member” means any child, stepchild,
grandchild, parent, grandparent, stepparent, spouse, former spouse, sibling,
niece, nephew, mother-in-law, father-in-law, son-in-law, daughter-in-law,
brother-in-law, or sister-in-law, including adoptive relationships, any person
sharing the employee’s household (other than a tenant or employee), a trust in
which the foregoing persons have more than fifty (50) percent of the beneficial
interests, a foundation in which the foregoing persons (or the Participant)
control the management of assets, and any other entity in which these persons
(or the Participant) own more than fifty (50) percent of the voting interests.
6.5.    Code Limits on Grants of Qualified Performance-Based Awards. In no event
shall the number of shares of Stock covered or referenced by either Options or
Stock Appreciation Rights, or other Awards which are granted as Qualified
Performance-Based Awards, to any one person in any one calendar year exceed
61,972 shares of Stock. These limitations shall not apply prior to the date
required to apply under the regulations of the U.S. Department of Treasury
promulgated under Section 162(m) of the Code, however. Solely for purposes of
applying the limitations of this Section 6.5, if in effect, any shares of Stock
subject to Options or Stock Appreciation Rights which are canceled (or deemed
canceled, as a result of repricing described in applicable regulations of the
U.S. Department of Treasury promulgated under Section 162(m) of the Code) shall
nevertheless continued to be counted even after such cancellation (or deemed
cancellation).
7.
Specific Terms of Awards

7.1.    Options.
(a)    Date of Grant. The granting of an Option shall take place at the time
specified in the Agreement. Only if expressly so provided in the applicable
Agreement shall the Grant Date be the date on which the Agreement shall have
been duly executed and delivered by the Company and the Optionee.
(b)    Exercise Price. The price at which shares of Stock may be acquired under
each Incentive Option shall be not less than 100% of the Market Value of Stock
on the Grant Date, or not less than 110% of the Market Value of Stock on the
Grant Date if the Optionee is a Ten Percent Owner. The price at which shares of
Stock may be acquired under each Nonstatutory Option shall not be so limited
solely by reason of this Section.
(c)    Option Period. No Incentive Option may be exercised on or after the tenth
anniversary of the Grant Date, or on or after the fifth anniversary of the Grant
Date if the Optionee is a Ten Percent Owner. The Option period under each
Nonstatutory Option shall not be so limited solely by reason of this Section.
(d)    Exercisability. An Option may be immediately exercisable or become
exercisable in such installments, cumulative or non-cumulative, as the Committee
may determine.

-11-

--------------------------------------------------------------------------------




In the case of an Option not otherwise immediately exercisable in full, the
Committee may Accelerate such Option in whole or in part at any time; provided,
however, that in the case of an Incentive Option, any such Acceleration of the
Option would not cause the Option to fail to comply with the provisions of
Section 422 of the Code or the Optionee consents to the Acceleration.
(e)    Method of Exercise. An Option may be exercised by the Optionee giving
written notice, in the manner provided in Section 18, specifying the number of
shares of Stock with respect to which the Option is then being exercised. The
notice shall be accompanied by payment in the form of cash or check payable to
the order of the Company in an amount equal to the exercise price of the shares
of Stock to be purchased or, subject in each instance to the Committee’s
approval, acting in its sole discretion, and to such conditions, if any, as the
Committee may deem necessary to avoid adverse accounting effects to the Company,
(i)    by delivery to the Company of shares of Stock having a Market Value equal
to the exercise price of the shares to be purchased, or
(ii)    by surrender of the Option as to all or part of the shares of Stock for
which the Option is then exercisable in exchange for shares of Stock having an
aggregate Market Value equal to the difference between (1) the aggregate Market
Value of the surrendered portion of the Option, and (2) the aggregate exercise
price under the Option for the surrendered portion of the Option, or


(iii)    unless prohibited by applicable law, by delivery to the Company of the
Optionee’s executed promissory note in the principal amount equal to the
exercise price of the shares of Stock to be purchased and otherwise in such form
as the Committee shall have approved, or


(iv) by delivery of any other lawful means of consideration which the Committee
may approve.


If the Stock is traded on an established market, payment of any exercise price
may also be made through and under the terms and conditions of any formal
cashless exercise program authorized by the Company entailing the sale of the
Stock subject to an Option in a brokered transaction (other than to the
Company). Receipt by the Company of such notice and payment in any authorized or
combination of authorized means shall constitute the exercise of the Option.
Within thirty (30) days thereafter but subject to the remaining provisions of
the Plan, the Company shall deliver or cause to be delivered to the Optionee or
his agent a certificate or certificates for the number of shares then being
purchased or the shares shall be held at the Company’s transfer agent in book
entry form with appropriate restrictions relating to the transfer of such
shares. Such shares of Stock shall be fully paid and nonassessable.


(f)    Limit on Incentive Option Characterization. An Incentive Option shall be
considered to be an Incentive Option only to the extent that the number of
shares of Stock for which the Option first becomes exercisable in a calendar
year do not have an aggregate Market Value (as of the date of the grant of the
Option) in excess of the “current limit”. The current limit for any

-12-

--------------------------------------------------------------------------------




Optionee for any calendar year shall be $100,000 minus the aggregate Market
Value at the date of grant of the number of shares of Stock available for
purchase for the first time in the same year under each other Incentive Option
previously granted to the Optionee under the Plan, and under each other
incentive stock option previously granted to the Optionee under any other
incentive stock option plan of the Company and its Affiliates. Any shares of
Stock which would cause the foregoing limit to be violated shall be deemed to
have been granted under a separate Nonstatutory Option, otherwise identical in
its terms to those of the Incentive Option.
(g)    Notification of Disposition. Each person exercising any Incentive Option
granted under the Plan shall be deemed to have covenanted with the Company to
report to the Company any disposition of the shares of Stock issued upon such
exercise prior to the expiration of the holding periods specified by Section
422(a)(1) of the Code and, if and to the extent that the realization of income
in such a disposition imposes upon the Company federal, state, local or other
withholding tax requirements, or any such withholding is required to secure for
the Company an otherwise available tax deduction, to remit to the Company an
amount in cash sufficient to satisfy those requirements.
7.2.    Stock Appreciation Rights.
(b)    Tandem or Stand-Alone. Stock Appreciation Rights may be granted in tandem
with an Option (at or, in the case of a Nonstatutory Option, after, the award of
the Option), or alone and unrelated to an Option. Stock Appreciation Rights in
tandem with an Option shall terminate to the extent that the related Option is
exercised, and the related Option shall terminate to the extent that the tandem
Stock Appreciation Rights are exercised.
(c)    Exercise Price. Stock Appreciation Rights shall have an exercise price of
not less than fifty percent (50%) of the Market Value of the Stock on the date
of award, or in the case of Stock Appreciation Rights in tandem with Options,
the exercise price of the related Option.
(d)    Other Terms. Except as the Committee may deem inappropriate or
inapplicable in the circumstances, Stock Appreciation Rights shall be subject to
terms and conditions substantially similar to those applicable to a Nonstatutory
Option. In addition, a Stock Appreciation Right related to an Option which can
only be exercised during limited periods following a Change of Control may
entitle the Participant to receive an amount based upon the highest price paid
or offered for Stock in any transaction relating to the Change of Control or
paid during the thirty (30) day period immediately preceding the occurrence of
the Change of Control in any transaction reported in the stock market in which
the Stock is normally traded.
7.3.    Restricted Stock.
(e)    Purchase Price. Shares of Restricted Stock shall be issued under the Plan
for such consideration, in cash, other property or services, or any combination
thereof, as is determined by the Committee.
(f)    Issuance of Certificates. Each Participant receiving a Restricted Stock
Award, subject to subsection (c) below, shall be issued a stock certificate in
respect of such shares

-13-

--------------------------------------------------------------------------------




of Restricted Stock or the shares shall be held at the Company’s transfer agent
in book entry form. If certificates are issued, such certificate shall be
registered in the name of such Participant, and, if applicable, shall bear an
appropriate legend referring to the terms, conditions, and restrictions
applicable to such Award substantially in the following form:
The shares evidenced by this certificate are subject to the terms and conditions
of the KAYAK Software Corporation 2012 Equity Incentive Plan, as amended and
restated and an Agreement entered into by the registered owner and KAYAK
Software Corporation or priceline.com Incorporated, as applicable, copies of
which will be furnished by KAYAK Software Corporation or priceline.com
Incorporated, as applicable, to the holder of the shares evidenced by this
certificate upon written request and without charge.


(g)    Escrow of Shares. The Committee may require that the stock certificates
evidencing shares of Restricted Stock be held in custody by a designated escrow
agent (which may but need not be the Company) until the restrictions thereon
shall have lapsed, and that the Participant deliver a stock power, endorsed in
blank, relating to the Stock covered by such Award.
(h)    Restrictions and Restriction Period. During the Restriction Period
applicable to shares of Restricted Stock, such shares shall be subject to
limitations on transferability and a Risk of Forfeiture arising on the basis of
such conditions related to the performance of services, Company or Affiliate
performance or otherwise as the Committee may determine and provide for in the
applicable Agreement. Any such Risk of Forfeiture may be waived or terminated,
or the Restriction Period shortened, at any time by the Committee on such basis
as it deems appropriate.
(i)    Rights Pending Lapse of Risk of Forfeiture or Forfeiture of Award. Except
as otherwise provided in the Plan or the applicable Agreement, at all times
prior to lapse of any Risk of Forfeiture applicable to, or forfeiture of, an
Award of Restricted Stock, the Participant shall have all of the rights of a
stockholder of the Company, including the right to vote, and the right to
receive any dividends with respect to, the shares of Restricted Stock (but any
dividends or other distributions payable in shares of Stock or other securities
of the Company shall constitute additional Restricted Stock, subject to the same
Risk of Forfeiture as the shares of Restricted Stock in respect of which such
shares of Stock or other securities are paid). The Committee, as determined at
the time of Award, may permit or require the payment of cash dividends to be
deferred and, if the Committee so determines, reinvested in additional
Restricted Stock to the extent shares of Stock are available under Section 4.
(j)    Lapse of Restrictions. If and when the Restriction Period expires without
a prior forfeiture of the Restricted Stock, the certificates for such shares
shall be delivered to the Participant promptly if not theretofore so delivered
or the shares shall be held at the Company’s transfer agent in book entry form
with appropriate restrictions relating to the transfer of such shares.





-14-

--------------------------------------------------------------------------------




7.4.    Restricted Stock Units.
(e)    Character. Each Restricted Stock Unit shall entitle the recipient to one
or more shares of Stock at a close of such Restriction Period as the Committee
may establish and subject to a Risk of Forfeiture arising on the basis of such
conditions relating to the performance of services, Company or Affiliate
performance or otherwise as the Committee may determine and provide for in the
applicable Agreement. Any such Risk of Forfeiture may be waived or terminated,
or the Restriction Period shortened, at any time by the Committee on such basis
as it deems appropriate.
(f)    Form and Timing of Payment. Payment of earned Restricted Stock Units
shall be made in a single lump sum following the close of the applicable
Restriction Period in accordance with applicable law. At the discretion of the
Committee, Participants may be entitled to receive payments equivalent to any
dividends declared with respect to Stock referenced in grants of Restricted
Stock Units but only following the close of the applicable Restriction Period
and then only if the underlying Stock shall have been earned. Unless the
Committee shall provide otherwise, any such dividend equivalents shall be paid,
if at all, without interest or other earnings.
7.5.    Performance Share Units.
(a)    Character. Each Performance Share Unit shall entitle the recipient to the
value of a specified number of shares of Stock, over the initial value for such
number of shares, if any, established by the Committee at the time of grant, at
the close of a specified Performance Period to the extent specified business
objectives, including, but not limited to, Performance Goals, shall have been
achieved.
(b)    Earning of Performance Share Units. The Committee shall set Performance
Goals or other business objectives in its discretion which, depending on the
extent to which they are met within the applicable Performance Period, will
determine the number and value of Performance Share Units that will be paid out
to the Participant. After the applicable Performance Period has ended, the
holder of Performance Share Units shall be entitled to receive payout on the
number and value of Performance Share Units earned by the Participant over the
Performance Period, to be determined as a function of the extent to which the
corresponding Performance Goals or other business objectives have been achieved.
(c)    Form and Timing of Payment. Payment of earned Performance Share Units
shall be made in a single lump sum following the close of the applicable
Performance Period in accordance with applicable law. At the discretion of the
Committee, Participants may be entitled to receive any dividends declared with
respect to Stock which have been earned in connection with grants of Performance
Share Units which have been earned, but not yet distributed to Participants. The
Committee may permit or, if it so provides at grant require, a Participant to
defer such Participant’s receipt of the payment of cash or the delivery of Stock
that would otherwise be due to such Participant by virtue of the satisfaction of
any requirements or goals with respect to Performance Share Units. If any such
deferral election is required or permitted, the Committee shall establish rules
and procedures for such payment deferrals.

-15-

--------------------------------------------------------------------------------




7.6.    Stock Grants. Stock Grants shall be awarded solely in recognition of
significant prior or expected contributions to the success of the Company or its
Affiliates, as an inducement to employment, in lieu of compensation otherwise
already due and in such other limited circumstances as the Committee deems
appropriate. Stock Grants shall be made without forfeiture conditions of any
kind.
7.7.    Qualified Performance-Based Awards.
(a)    Purpose. The purpose of this Section 7.7 is to provide the Committee the
ability to qualify Awards as “performance-based compensation” under Section
162(m) of the Code. If the Committee, in its discretion, decides to grant an
Award as a Qualified Performance-Based Award, the provisions of this Section 7.7
will control over any contrary provision contained in the Plan. In the course of
granting any Award, the Committee may specifically designate the Award as
intended to qualify as a Qualified Performance-Based Award. However, no Award
shall be considered to have failed to qualify as a Qualified Performance-Based
Award solely because the Award is not expressly designated as a Qualified
Performance-Based Award, if the Award otherwise satisfies the provisions of this
Section 7.7 and the requirements of Section 162(m) of the Code applicable to
“performance-based compensation.”
(b)    Authority. All grants of Awards intended to qualify as Qualified
Performance-Based Awards and the determination of the terms applicable thereto
shall be made by the Committee. If not all of the members thereof qualify as
“outside directors” within the meaning of Section 162(m) of the Code, however,
all grants of Awards intended to qualify as Qualified Performance-Based Awards
and the determination of the terms applicable thereto shall be made by a
subcommittee of the Committee consisting of such of the members of the Committee
as do so qualify. Any reference in this Section 7.7 to the Committee shall mean
any such subcommittee if required under the preceding sentence, and any action
by such a subcommittee shall be considered the action of the Committee for
purposes of the Plan.
(c)    Discretion of Committee with Respect to Qualified Performance-Based
Awards. Any form of Award permitted under the Plan, other than a Stock Grant,
may be granted as a Qualified Performance-Based Award. Stock Rights may be
granted as Qualified Performance-Based Awards in accordance with Section 7.1 or
Section 7.2, as appropriate, except that the exercise price of any Option or
Stock Appreciation Right intended to qualify as a Qualified Performance-Based
Award shall in no event be less that the Market Value or the Fair Market Value,
as applicable, of the Stock on the date of grant, and may become exercisable
based on continued service, on satisfaction of Performance Goals, or on a
combination thereof. Each other Award intended to qualify as a Qualified
Performance-Based Award, such as Restricted Stock, Restricted Stock Units, or
Performance Share Units, shall be subject to satisfaction of one or more
Performance Goals except as otherwise provided in this Section 7.7. The
Committee will have full discretion to select the length of any applicable
Restriction Period or Performance Period, the kind and/or level of the
applicable Performance Goal, and whether the Performance Goal is to apply to the
Company, a Subsidiary of the Company or any division or business unit or to the
individual. Any Performance Goal or Goals applicable to Qualified
Performance-Based Awards shall be objective, shall be established not later than
ninety (90) days after the beginning of any applicable Performance Period

-16-

--------------------------------------------------------------------------------




(or at such other date as may be required or permitted for “performance-based
compensation” under Section 162(m) of the Code) and shall otherwise meet the
requirements of Section 162(m) of the Code, including the requirement that the
outcome of the Performance Goal or Goals be substantially uncertain (as defined
for purposes of Section 162(m) of the Code) at the time established.
(d)    Payment of Qualified Performance-Based Awards. A Participant will be
eligible to receive payment under a Qualified Performance-Based Award which is
subject to achievement of a Performance Goal or Goals only if the applicable
Performance Goal or Goals are achieved within the applicable Performance Period,
as determined by the Committee, provided, that a Qualified Performance-Based
Award may be deemed earned as a result of death, becoming disabled, or in
connection with a Change of Control if otherwise provided in the Plan or the
applicable Agreement even if the Award would not constitute “performance-based
compensation” under Section 162(m) of the Code following the occurrence of such
an event. In determining the actual size of an individual Qualified
Performance-Based Award, the Committee may reduce or eliminate the amount of the
Qualified Performance-Based Award earned for the Performance Period, if in its
sole and absolute discretion it deems such reduction or elimination is
appropriate.
(e)    Limitation on Adjustments for Certain Events. No adjustment of any
Qualified Performance-Based Award pursuant to Section 8 shall be made except on
such basis, if any, as will not cause such Award to provide other than
“performance-based compensation” within the meaning of Section 162(m) of the
Code.
(f)    Definitions. For purposes of the Plan,
(i)    Performance Criteria means the criteria that the Committee selects for
purposes of establishing the Performance Goal or Performance Goals for a
Participant for a Performance Period. The Performance Criteria used to establish
Performance Goals are limited to: (i) cash flow (before or after dividends),
(ii) earnings per share (including, without limitation, earnings before
interest, taxes, depreciation and amortization), (iii) stock price, (iv) return
on equity, (v) stockholder return or total stockholder return, (vi) return on
capital (including, without limitation, return on total capital or return on
invested capital), (vii) return on investment, (viii) return on assets or net
assets, (ix) market capitalization, (x) economic value added, (xi) debt leverage
(debt to capital), (xii) revenue, (xiii) sales or net sales, (xiv) backlog, (xv)
income, pre-tax income or net income, (xvi) operating income or pre-tax profit,
(xvii) operating profit, net operating profit or economic profit, (xviii) gross
margin, operating margin or profit margin, (xix) return on operating revenue or
return on operating assets, (xx) cash from operations, (xxi) operating ratio,
(xxii) operating revenue, (xxiii) market share improvement, (xxiv) general and
administrative expenses and (xxv) customer service.


(ii)    Performance Goals means, for a Performance Period, the written goal or
goals established by the Committee for the Performance Period based upon one or
more of the Performance Criteria. The Performance Goals may be expressed in
terms of overall Company performance or the performance of a division, business
unit, subsidiary, or an individual, either individually, alternatively or in any
combination, applied to either the

-17-

--------------------------------------------------------------------------------




Company as a whole or to a business unit or Affiliate, either individually,
alternatively or in any combination, and measured either quarterly, annually or
cumulatively over a period of years, on an absolute basis or relative to a
pre-established target, to previous years’ results or to a designated comparison
group, in each case as specified by the Committee. The Committee will
objectively define the manner of calculating the Performance Goal or Goals it
selects to use for such Performance Period for such Participant, including
whether or to what extent there shall not be taken into account any of the
following events that occurs during a performance period: (i) asset write-downs,
(ii) litigation, claims, judgments or settlements, (iii) the effect of changes
in tax law, accounting principles or other such laws or provisions affecting
reported results, (iv) accruals for reorganization and restructuring programs
and (v) any extraordinary, unusual, non-recurring or non-comparable items (A) as
described in Accounting Standard Codification Section 225-20, (B) as described
in management’s discussion and analysis of financial condition and results of
operations appearing in the Company’s Annual Report to stockholders for the
applicable year, or (C) publicly announced by the Company in a press release or
conference call relating to the Company’s results of operations or financial
condition for a completed quarterly or annual fiscal period.


7.8.    Awards to Participants Outside the United States. The Committee may
modify the terms of any Award under the Plan granted to a Participant who is, at
the time of grant or during the term of the Award, resident or primarily
employed outside of the United States in any manner deemed by the Committee to
be necessary or appropriate in order that the Award shall conform to laws,
regulations, and customs of the country in which the Participant is then
resident or primarily employed, or so that the value and other benefits of the
Award to the Participant, as affected by foreign tax laws and other restrictions
applicable as a result of the Participant’s residence or employment abroad,
shall be comparable to the value of such an Award to a Participant who is
resident or primarily employed in the United States. The Committee may establish
supplements to, or amendments, restatements, or alternative versions of the Plan
for the purpose of granting and administrating any such modified Award. No such
modification, supplement, amendment, restatement or alternative version may
increase the share limit of Section 4.
8.
Adjustment Provisions

8.1.    Adjustment for Corporate Actions. If subsequent to the Effective Date
the outstanding shares of Stock (or any other securities covered by the Plan by
reason of the prior application of this Section) are increased, decreased, or
exchanged for a different number or kind of shares or other securities, or if
additional shares or new or different shares or other securities are distributed
with respect to shares of Stock, as a result of a reorganization,
recapitalization, reclassification, stock dividend, stock split, reverse stock
split, or other similar distribution with respect to such shares of Stock, an
appropriate and proportionate adjustment will be made in (a) the maximum numbers
and kinds of shares provided in Section 4, (b) the numbers and kinds of shares
or other securities subject to the then outstanding Awards, (c) the exercise
price for each share or other unit of any other securities subject to then
outstanding Stock Rights (without change in the aggregate exercise price as to
which such Rights remain exercisable), and (d) the repurchase

-18-

--------------------------------------------------------------------------------




price of each share of Restricted Stock then subject to a Risk of Forfeiture in
the form of a Company repurchase right.
8.2.    Adjustment of Awards Upon the Occurrence of Certain Unusual or
Nonrecurring Events. In the event of any corporate action not specifically
covered by the preceding Section, including, but not limited to, an
extraordinary cash distribution on Stock, a corporate separation or other
reorganization or liquidation, the Committee may make such adjustment of
outstanding Awards and their terms, if any, as it, in its sole discretion, may
deem equitable and appropriate in the circumstances. The Committee also may make
adjustments in the terms and conditions of, and the criteria included in, Awards
in recognition of unusual or nonrecurring events (including, without limitation,
the events described in this Section) affecting the Company or the financial
statements of the Company or of changes in applicable laws, regulations, or
accounting principles, whenever the Committee determines that such adjustments
are appropriate in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan.
8.3.    Related Matters. Any adjustment in Awards made pursuant to Section 8.1
or 8.2 shall be determined and made, if at all, by the Committee, acting in its
sole discretion, and shall include any correlative modification of terms,
including of Stock Right exercise prices, rates of vesting or exercisability,
Risks of Forfeiture, applicable repurchase prices for Restricted Stock, and
Performance Goals and other business objectives which the Committee may deem
necessary or appropriate so as to ensure the rights of the Participants in their
respective Awards are not substantially diminished nor enlarged as a result of
the adjustment and corporate action other than as expressly contemplated in this
Section 8. The Committee, in its discretion, may determine that no fraction of a
share of Stock shall be purchasable or deliverable upon exercise, and in that
event if any adjustment hereunder of the number of shares of Stock covered by an
Award would cause such number to include a fraction of a share of Stock, such
number of shares of Stock shall be adjusted to the nearest smaller whole number
of shares. No adjustment of an Option exercise price per share pursuant to
Sections 8.1 or 8.2 shall result in an exercise price which is less than the par
value of the Stock.
8.4.    Transactions.
(d)    Treatment of Stock Rights. In a Transaction, the Committee may take any
one or more of the following actions as to all or any (or any portion of)
outstanding Stock Rights.
(i)    Provide that such Stock Rights shall be assumed, or substantially
equivalent rights shall be provided in substitution therefore, by the acquiring
or succeeding entity (or an affiliate thereof).


(ii)    Upon written notice to the holders, provide that the holders’
unexercised Stock Rights will terminate immediately prior to the consummation of
such Transaction unless, in the case of Stock Rights then exercisable, such
Rights are exercised within a specified period following the date of such
notice.


(iii)    Provide that outstanding Stock Rights shall become exercisable in whole
or in part prior to or upon the Transaction.

-19-

--------------------------------------------------------------------------------






(iv)    Provide for cash payments, net of applicable tax withholdings, to be
made to holders equal to the excess, if any, of (A) the acquisition price times
the number of shares of Stock subject to the Stock Right (to the extent the
exercise price does not exceed the acquisition price) over (B) the aggregate
exercise price for all such shares of Stock subject to the Stock Right, in
exchange for the termination of such Stock Right; provided, that if the
acquisition price does not exceed the exercise price of any such Stock Right,
the Committee may cancel that Stock Right without the payment of any
consideration therefore prior to or upon the Transaction. For this purpose,
“acquisition price” means the amount of cash, and market value of any other
consideration, received in payment for a share of Stock surrendered in a
Transaction.


(v)    Provide that, in connection with a liquidation or dissolution of the
Company, Stock Rights shall convert into the right to receive liquidation
proceeds net of the exercise price thereof and any applicable tax withholdings.


(vi)    Any combination of the foregoing.


For purposes of paragraph (a) above, a Stock Right shall be considered assumed,
or a substantially equivalent right shall be considered to have been provided in
substitution therefor, if following consummation of the Transaction the Stock
Right confers the right to purchase or receive the value (after the applicable
exercise price) of the consideration received as a result of the Transaction by
holders of Stock for each share of Stock held immediately prior to the
consummation of the Transaction for each share of Stock subject to the Right
immediately prior to the consummation of the Transaction; provided, however,
that if holders were offered a choice of consideration, the relevant
consideration shall be the type of consideration chosen by the holders of a
majority of the outstanding shares of Stock; and provided, further, however,
that if the consideration received as a result of the Transaction is not solely
common stock (or its equivalent) of the acquiring or succeeding entity (or an
affiliate thereof), the Committee may provide for the consideration to be
received upon the exercise of the Stock Right to consist of or be based on
solely common stock (or its equivalent) of the acquiring or succeeding entity
(or an affiliate thereof) equivalent in value to the per share consideration
received by holders of outstanding shares of Stock as a result of the
Transaction. In all cases, including in determining any acquisition price under
paragraph (4) above, the consideration received in any Transaction need not take
into account any contingent consideration except on such basis as the
Committee may determine.


(e)    Treatment of Other Awards. As to outstanding Awards other than Stock
Rights, upon the occurrence of a Transaction other than a liquidation or
dissolution of the Company which is not part of another form of Transaction, the
repurchase and other rights of the Company under each such Award shall inure to
the benefit of the Company’s successor and shall, unless the Committee
determines otherwise, apply to the cash, securities or other property which the
Stock was converted into or exchanged for pursuant to such Transaction in the
same manner and to the same extent as they applied to the Award. With respect to
Awards that were granted prior to May

-20-

--------------------------------------------------------------------------------




21, 2013, upon the occurrence of a Transaction involving a liquidation or
dissolution of the Company which is not part of another form of Transaction,
except to the extent specifically provided to the contrary in the instrument
evidencing any such Award or any other agreement between a Participant and the
Company, all Risks of Forfeiture and Performance Goals or other business
objectives, where otherwise applicable to any such Awards, shall automatically
be deemed terminated or satisfied, as applicable.
(f)    Related Matters. In taking any of the actions permitted under this
Section 8.4, the Committee shall not be obligated to treat all Awards, all
Awards held by a Participant, or all Awards of the same type, identically. Any
determinations required to carry out the foregoing provisions of this Section
8.4, including, but not limited to, the market value of other consideration
received by holders of Stock in a Transaction and whether substantially
equivalent Rights have been substituted, shall be made by the Committee acting
in its sole discretion. In connection with any action or actions taken by the
Committee in respect of Awards and in connection with a Transaction, the
Committee may require such acknowledgements of satisfaction and releases from
Participants as it may determine.
(g)    Effect of a Transaction which is a Change of Control. By definition, a
Transaction may or may not constitute a Change of Control. That a Transaction is
also a Change of Control shall not by itself limit the Committee’s discretion
under this Section 8, but any Acceleration or other vesting of outstanding
Awards granted prior to May 21, 2013 required under Section 9 shall apply prior
to determining the action or actions available to the Committee in the
Transaction under this Section 8 in respect of each outstanding Award granted
prior to May 21, 2013.
9.
Change of Control/Change in Control

(k)    Except as otherwise provided below or in any applicable Agreement, with
respect to Awards granted prior to May 21, 2013, upon the occurrence of a Change
of Control:
(i)    the following provisions of this Section 9(a)(i) shall apply solely to
Awards that are Initial Awards:
(A) such Stock Rights not already exercisable in full shall Accelerate with
respect to fifty percent (50%) of the shares for which such Stock Rights are not
then exercisable;


(B) any Risk of Forfeiture applicable to such Restricted Stock and Restricted
Stock Units which is not based on achievement of Performance Goals or other
business objectives shall lapse with respect to fifty percent (50%) of such
Restricted Stock and Restricted Stock Units still subject to such Risk of
Forfeiture immediately prior to the Change of Control;


(C) all such outstanding Awards of Restricted Stock and Restricted Stock Units
conditioned on the achievement of Performance Goals or other business objectives
and the target payout opportunities attainable under outstanding

-21-

--------------------------------------------------------------------------------




Performance Share Units shall be deemed to have been satisfied as of the
effective date of the Change of Control as to fifty percent (50%) of the shares
as to which the relevant Performance Goals or other business objectives had not
been achieved prior to the Change of Control and as to which the applicable
Restriction Period or Performance Period had not then elapsed. All such Awards
of Performance Share Units and Restricted Stock Units shall be paid to the
extent earned to Participants in accordance with their terms within thirty (30)
days following the effective date of the Change of Control; and


(ii)    the following provisions of this Section 9(a)(ii) shall apply to every
Award (whether or not such Award is an Initial Award) granted prior to May 21,
2013: with respect to any Participant, the Awards held by such Participant shall
Accelerate in full (A) upon such Participant’s employment or other association
with the Company and its Affiliates being terminated by the Company without
Cause or by such Participant for Good Reason, in either case within one year
after the date such Change of Control is determined to have occurred, or (B)
upon the date such Change in Control is determined to have occurred if such
Participant’s employment or other association with the Company and its
Affiliates is terminated by the Company without Cause or by such Participant for
Good Reason, in either case, within sixty (60) days prior to the date on which
such Change of Control is determined to have occurred and the Committee
determines, in its sole discretion, that such termination or circumstance giving
rise to such Good Reason was at the request of a third party that took actions
to effect the Change of Control or otherwise arose in connection with or
anticipation of such Change of Control.
None of the foregoing shall apply, however, (x) in the case of any Award
pursuant to an Agreement requiring other or additional terms upon a Change of
Control (or similar event), (y) to any Award granted on or after May 21, 2013,
or (z) if specifically prohibited under applicable laws, or by the rules and
regulations of any governing governmental agencies or national securities
exchanges. Nor shall the foregoing apply in the case of a Qualified
Performance-Based Award except to the extent the foregoing would not interfere
with the qualification of the Award under 162(m) of the Code at any time prior
to a Change of Control (so that, for example, if a Change of Control occurs but
does not constitute a change of control within the meaning of Section 162(m) of
the Code, there shall be no Acceleration of any Qualified Performance-Based
Award pursuant to this Section 9, but if the Change of Control does constitute a
change of control within the meaning of Section 162(m) of the Code, then the
Award shall Accelerate to the extent provided above regardless of whether it
thereafter ceases to qualify as a Qualified Performance-Based Award).


(l)    Notwithstanding anything in the Plan to the contrary, with respect to
Awards granted on or after May 21, 2013, upon the occurrence of a Change in
Control, no Acceleration of exercisability, vesting or lapsing shall occur on a
Change in Control except to the extent, if any, provided in the specific
Agreement or as otherwise determined by the Committee or the Board.
Notwithstanding anything in the Plan to the contrary, upon the occurrence of a
Change in Control, the Company or other person effecting the Change in Control,
in his, her, or its discretion, deliver to the holder of an Award granted on or
after May 21, 2013 the same kind of consideration that is

-22-

--------------------------------------------------------------------------------




delivered to the stockholders of the Company as a result of such Change in
Control, or, in the case of Options granted on or after May 21, 2013, the Board
may cancel all outstanding Options in exchange for consideration in cash or in
kind which consideration in both cases shall be equal in value to the higher of
(i) the Fair Market Value of those shares of Stock or other securities the
holder of such Option would have received had the Option been exercised and no
disposition of the shares acquired upon such exercise been made prior to such
sale, conveyance or Change in Control, less the exercise price therefor, and
(ii) the Fair Market Value of those shares of Stock or other securities the
holder of the Option would have received had the Option been exercised and no
disposition of the shares acquired upon such exercise been made immediately
following such sale, conveyance or Change in Control, less the exercise price
therefor. Upon liquidation or dissolution of the Company, all Options and other
Awards granted on or after May 21, 2013 under this Plan shall terminate, but
each holder of an Option shall have the right, immediately prior to such
dissolution or liquidation, to exercise his or her Option to the extent then
exercisable.
10.
Settlement of Awards

10.1.    In General. Awards of Restricted Stock shall be settled in accordance
with their terms. All other Awards may be settled in cash or Stock, or a
combination thereof, as determined by the Committee at or after grant and
subject to any contrary Agreement. The Committee may not require settlement of
any Award in Stock pursuant to the immediately preceding sentence to the extent
issuance of such Stock would be prohibited or unreasonably delayed by reason of
any other provision of the Plan.
10.2.    Violation of Law. Notwithstanding any other provision of the Plan or
the relevant Agreement, if, at any time, in the reasonable opinion of the
Company, the issuance of shares of Stock covered by an Award may constitute a
violation of law, then the Company may delay such issuance and the delivery of a
certificate for such shares until (i) approval shall have been obtained from
such governmental agencies, other than the Securities and Exchange Commission,
as may be required under any applicable law, rule, or regulation and (ii) in the
case where such issuance would constitute a violation of a law administered by
or a regulation of the Securities and Exchange Commission, one of the following
conditions shall have been satisfied:
(h)    the shares of Stock are at the time of the issue of such shares
effectively registered under the Securities Act of 1933, as amended; or
(i)    the Company shall have determined, on such basis as it deems appropriate
(including an opinion of counsel in form and substance satisfactory to the
Company) that the sale, transfer, assignment, pledge, encumbrance or other
disposition of such shares does not require registration under the Securities
Act of 1933, as amended or any applicable State securities laws. The Company
shall make all reasonable efforts to bring about the occurrence of said events.
10.3.    Investment Representations. The Company shall be under no obligation to
issue any shares of Stock covered by any Award unless the shares to be issued
pursuant to Awards granted under the Plan have been effectively registered under
the Securities Act of 1933, as amended, or the Participant shall have made such
written representations to the Company (upon which the Company believes it may
reasonably rely) as the Company may deem necessary or appropriate for

-23-

--------------------------------------------------------------------------------




purposes of confirming that the issuance of such shares will be exempt from the
registration requirements of that Act and any applicable state securities laws
and otherwise in compliance with all applicable laws, rules and regulations,
including, but not limited to, that the Participant is acquiring the shares for
his or her own account for the purpose of investment and not with a view to, or
for sale in connection with, the distribution of any such shares.
10.4.    Tax Withholding. Whenever shares of Stock are issued or to be issued
pursuant to Awards granted under the Plan, the Company shall have the right to
require the recipient to remit to the Company an amount sufficient to satisfy
federal, state, local, foreign or other withholding tax requirements if, when,
and to the extent required by law (whether so required to secure for the Company
an otherwise available tax deduction or otherwise) prior to the delivery of any
certificate or certificates for such shares. The obligations of the Company
under the Plan shall be conditional on satisfaction of all such withholding
obligations and the Company shall, to the extent permitted by law, have the
right to deduct any such taxes from any payment of any kind otherwise due to the
recipient of an Award. However, in such cases Participants may elect, subject to
the approval of the Committee, acting in its sole discretion, to satisfy an
applicable withholding requirement, in whole or in part, by having the Company
withhold shares of Stock to satisfy their tax obligations. Participants may only
elect to have shares of Stock withheld having a Market Value (or Fair Market
Value, whichever applies) on the date the tax is to be determined equal to the
minimum statutory total tax which could be imposed on the transaction. All
elections shall be irrevocable, made in writing, signed by the Participant, and
shall be subject to any restrictions or limitations that the Committee deems
appropriate.
10.5.     Company Charter and By-Laws; Other Company Policies. This Plan and all
Awards granted hereunder are subject to the certificate of incorporation and
by-laws of the Company, as they may be amended from time to time, and all other
Company policies duly adopted by the Board, the Committee or any other committee
of the Board as in effect from time to time regarding the acquisition, ownership
or sale of Stock by employees and other service providers, including, without
limitation, policies intended to limit the potential for insider trading and to
avoid or recover compensation payable or paid on the basis of inaccurate
financial results or statements, employee conduct, and other similar events.
11.
Reservation of Stock

The Company shall at all times during the term of the Plan and any outstanding
Awards granted hereunder reserve or otherwise keep available such number of
shares of Stock as will be sufficient to satisfy the requirements of the Plan
(if then in effect) and the Awards and shall pay all fees and expenses
necessarily incurred by the Company in connection therewith.


12.
Limitation of Rights in Stock; No Special Service Rights

A Participant shall not be deemed for any purpose to be a stockholder of the
Company with respect to any of the shares of Stock subject to an Award, unless
and until (a) a certificate shall have been issued therefor and delivered to the
Participant or his agent or (b) the shares are recorded by the transfer agent in
book entry form. Any Stock to be issued pursuant to Awards granted under the
Plan shall be subject to all restrictions upon the transfer thereof which may be
now or hereafter

-24-

--------------------------------------------------------------------------------




imposed by the certificate of incorporation and the by-laws of the Company.
Nothing contained in the Plan or in any Agreement shall confer upon any
recipient of an Award any right with respect to the continuation of his or her
employment or other association with the Company (or any Affiliate), or
interfere in any way with the right of the Company (or any Affiliate), subject
to the terms of any separate employment or consulting agreement or provision of
law or certificate of incorporation or by-laws to the contrary, at any time to
terminate such employment or consulting agreement or to increase or decrease, or
otherwise adjust, the other terms and conditions of the recipient’s employment
or other association with the Company and its Affiliates.


13.
Unfunded Status of Plan

The Plan is intended to constitute an “unfunded” plan for incentive
compensation, and the Plan is not intended to constitute a plan subject to the
provisions of the Employee Retirement Income Security Act of 1974, as amended.
With respect to any payments not yet made to a Participant by the Company,
nothing contained herein shall give any such Participant any rights that are
greater than those of a general creditor of the Company. In its sole discretion,
the Committee may authorize the creation of trusts or other arrangements to meet
the obligations created under the Plan to deliver Stock or payments with respect
to Stock Rights and other Awards hereunder, provided, however, that the
existence of such trusts or other arrangements is consistent with the unfunded
status of the Plan.


14.
Nonexclusivity of the Plan

Neither the adoption of the Plan by the Board nor any action taken in connection
with the adoption or operation of the Plan shall be construed as creating any
limitations on the power of the Board to adopt such other incentive arrangements
as it may deem desirable, including without limitation, the granting of stock
options and restricted stock other than under the Plan, and such arrangements
may be either applicable generally or only in specific cases.


15.
Guarantee of Tax Consequences

Neither the Company nor any Affiliate, nor any director, officer, agent,
representative or employee of either, guarantees to the Participant or any other
person any particular tax consequences as a result of the grant of, exercise of
rights under, or payment in respect of an Award, including, but not limited to,
that an Option granted as an Incentive Option has or will qualify as an
“incentive stock option” within the meaning of Section 422 of the Code or that
the provisions and penalties of Section 409A of the Code, pertaining to
non-qualified plans of deferred compensation, will or will not apply.


16.
Termination and Amendment of the Plan

16.1.    Termination or Amendment of the Plan. Subject to the limitations
contained in Section 16.3 below, including specifically the requirement of
stockholder approval if applicable, the Board may at any time terminate the Plan
or make such modifications of the Plan as it shall

-25-

--------------------------------------------------------------------------------




deem advisable. Unless the Board otherwise expressly provides, no amendment of
the Plan shall affect the terms of any Award outstanding on the date of such
amendment.
16.2.    Termination or Amendment of Outstanding Awards; Assumptions. Subject to
the limitations contained in Section 16.3 below, including specifically the
requirement of stockholder approval if applicable, the Committee may at any
time:
(a)    amend the terms of any Award theretofore granted, prospectively or
retroactively, provided that the Award as amended is consistent with the terms
of the Plan;
(b)    accept the cancellation of outstanding Awards or of outstanding stock
options or other equity-based compensation awards granted by another issuer in
return for the grant of new Awards for the same or a different number of shares
of Stock and on the same or different terms and conditions (including but not
limited to the exercise price of any Option); and
(c)    (i) offer to buy out for a payment in cash or cash equivalents, or in
exchange for another Award, any Award previously granted or (ii) authorize the
recipient of an Award to elect to cash out an Award previously granted, in
either case at such time and based upon such terms and conditions as the
Committee shall establish.
16.3.    Limitations on Amendments, Etc.
Without the approval of the Company’s stockholders, no amendment or modification
of the Plan by the Board may (a) increase the number of shares of Stock which
may be issued under the Plan, (b) change the description of the persons eligible
for Awards, or (iii) effect any other change for which stockholder approval is
required by law or the rules of any relevant stock exchange. Furthermore, except
in connection with a corporate transaction involving the Company, the terms of
outstanding Stock Rights may not be amended to reduce their exercise price, nor
may outstanding Stock Rights be cancelled in exchange for cash, Stock Rights
with exercise prices that are less than the exercise prices of the original
Stock Rights, or other Awards, without stockholder approval.


No amendment or modification of the Plan by the Board, or of an outstanding
Award by the Committee, shall impair the rights of the recipient of any Award
outstanding on the date of such amendment or modification or such Award, as the
case may be, without the Participant’s consent; provided, however, that no such
consent shall be required if (i) the Board or Committee, as the case may be,
determines in its sole discretion and prior to the date of any Change of Control
that such amendment or alteration either is required or advisable in order for
the Company, the Plan or the Award to satisfy any law or regulation, including
without limitation the provisions of Section 409A of the Code, or to meet the
requirements of or avoid adverse financial accounting consequences under any
accounting standard, or (ii) the Board or Committee, as the case may be,
determines in its sole discretion and prior to the date of any Change of Control
that such amendment or alteration is not reasonably likely to significantly
diminish the benefits provided under the Award, or that any such diminution has
been adequately compensated.



-26-

--------------------------------------------------------------------------------




17.
Clawback Policy

Any Agreement may provide for an Award to be subject to any clawback policy of
the Company that may be in effect from time to time or is required under any
applicable law or rules and regulations of the national securities exchange or
national securities association on which shares of Stock may be traded.
18.
Notices and Other Communications

Any notice, demand, request or other communication hereunder to any party shall
be deemed to be sufficient if contained in a written instrument delivered in
person or duly sent by first class registered, certified or overnight mail,
postage prepaid, or telecopied with a confirmation copy by regular, certified or
overnight mail, addressed or telecopied, as the case may be, (a) if to the
recipient of an Award, at his or her residence address last filed with the
Company and (b) if to the Company, at its principal place of business, addressed
to the attention of its Treasurer, or to such other address or telecopier
number, as the case may be, as the addressee may have designated by notice to
the addressor. All such notices, requests, demands and other communications
shall be deemed to have been received: (i) in the case of personal delivery, on
the date of such delivery; (ii) in the case of mailing, when received by the
addressee; and (iii) in the case of facsimile transmission, when confirmed by
facsimile machine report.


19.
Administrative Provisions

Nothing contained in the Plan shall require the issuance or delivery of
certificates for any period during which the Company has elected to maintain or
caused to be maintained the evidence of ownership of its shares of Stock, either
generally or in the case of Stock acquired pursuant to Awards, by book entry,
and all references herein to such actions or to certificates shall be
interpreted accordingly in light of the systems maintained for that purpose.
Furthermore, any reference herein to actions to be taken or notices (including
of grants of Awards) to be provided in writing or pursuant to specific
procedures may be satisfied by means of and pursuant to any electronic or
automated voice response systems the Company may elect to establish for such
purposes, either by itself or through the services of a third party, for the
period such systems are in effect.


20.
Governing Law

It is intended that all Awards shall be granted and maintained on a basis which
ensures they are exempt from, or otherwise compliant with, the requirements of
Section 409A of the Code and the Plan shall be governed, interpreted and
enforced consistent with such intent. Neither the Committee nor the Company, nor
any of its Affiliates or its or their officers, employees, agents, or
representatives, shall have any liability or responsibility for any adverse
federal, state or local tax consequences and penalty taxes which may result in
the grant or settlement of any Award on a basis contrary to the provisions of
Section 409A of the Code or comparable provisions of any applicable state or
local income tax laws. The Plan and all Agreements and actions taken thereunder
otherwise shall be governed, interpreted and enforced in accordance with the
laws of the State of Delaware, without regard to the conflict of laws principles
thereof.



-27-

--------------------------------------------------------------------------------




21.
Successors and Assigns.

All obligations of the Company under the Plan and with respect to Awards will be
binding on any assign or successor to the Company, whether the existence of the
successor is the result of a direct or indirect purchase, merger, consolidation,
or other event, or a sale or disposition of all or substantially all of the
business and/or assets of the Company, and references to the “Company” in the
Plan and in any Agreement will be deemed to refer to such assigns or successors.



-28-